UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Sovereign Investors Fund Securities owned by the Fund on September 30, 2005 (unaudited) Issuer Shares Value Common stocks 80.56% (Cost $699,775,669) Advertising 1.04% Omnicom Group, Inc. (L) 151,650 12,682,490 Aerospace & Defense 1.63% General Dynamics Corp. 100,000 11,955,000 United Technologies Corp. 151,000 7,827,840 Asset Management & Custody Banks 1.62% Bank of New York Co., Inc. (The) 500,000 14,705,000 Northern Trust Corp. (L) 100,000 5,055,000 Auto Parts & Equipment 1.02% Johnson Controls, Inc. 200,000 12,410,000 Communications Equipment 2.15% Cisco Systems, Inc. (I)(L) 1,459,780 26,173,855 Computer Hardware 3.48% Dell, Inc. (I)(L) 410,000 14,022,000 International Business Machines Corp. 352,300 28,261,506 Construction & Farm Machinery & Heavy Trucks 1.45% Caterpiller, Inc. (L) 300,000 17,625,000 Consumer Finance 1.90% American Express Co. 401,850 23,082,264 Data Processing & Outsourced Services 1.59% Automatic Data Processing, Inc. 450,000 19,368,000 Diversified Banks 6.18% Bank of America Corp. (L) 607,600 25,579,960 U.S. Bancorp. 480,100 13,481,208 Wachovia Corp. 353,000 16,799,270 Wells Fargo & Co. 328,900 19,263,673 Drug Retail 1.67% CVS Corp. 700,000 20,307,000 Electrical Components & Equipment 2.36% Emerson Electric Co. 400,000 28,720,000 Page 1 John Hancock Sovereign Investors Fund Securities owned by the Fund on September 30, 2005 (unaudited) General Merchandise Stores 0.87% Target Corp. (L) 203,900 10,588,527 Health Care Equipment 2.22% Medtronic, Inc. (L) 504,570 27,055,043 Home Improvement Retail 2.40% Lowe's Cos., Inc. (L) 454,200 29,250,480 Household Products 3.04% Colgate-Palmolive Co. 300,000 15,837,000 Procter & Gamble Co. (The) (L) 354,560 21,082,138 Industrial Conglomerates 5.51% 3M Co. (L) 276,950 20,317,052 General Electric Co. 1,068,350 35,971,345 Textron, Inc. 150,000 10,758,000 Industrial Gases 2.21% Praxair, Inc. 560,800 26,879,144 Industrial Machinery 2.48% Danaher Corp. 100,000 5,383,000 Dover Corp. 606,400 24,735,056 Integrated Oil & Gas 9.19% BP Plc, American Depositary Receipt (ADR) (United Kingdom) 351,500 24,903,775 Chevron Corp. (L) 302,300 19,567,879 Exxon Mobil Corp. 685,872 43,580,307 Total S.A., ADR (France) (L) 175,000 23,768,500 Integrated Telecommunication Services 0.99% SBC Communications, Inc. (L) 500,000 11,985,000 Investment Banking & Brokerage 3.79% Goldman Sachs Group, Inc. (The) (L) 203,100 24,692,898 Merrill Lynch & Co., Inc. 350,000 21,472,500 Movies & Entertainment 0.40% Disney (Walt) Co. (The) 200,000 4,826,000 Multi-Line Insurance 3.20% American International Group, Inc. 407,720 25,262,331 Hartford Financial Services Group, Inc. (The) (L) 177,200 13,674,524 Oil & Gas Exploration & Production 0.51% EOG Resources, Inc. 83,500 6,254,150 Page 2 John Hancock Sovereign Investors Fund Securities owned by the Fund on September 30, 2005 (unaudited) Other Diversified Financial Services 2.13% Citigroup, Inc. 569,457 25,921,683 Pharmaceuticals 6.98% Abbot Laboratories 701,700 29,752,080 Johnson & Johnson 407,850 25,808,748 Pfizer, Inc. 621,350 15,515,109 Wyeth 300,000 13,881,000 Semiconductors 1.24% Linear Technology Corp. 400,000 15,036,000 Soft Drinks 2.63% PepsiCo, Inc. (L) 564,825 32,031,226 S ystems Software 2.69% Microsoft Corp. 1,273,050 32,755,576 Tobacco 1.99% Altria Group, Inc. 329,050 24,254,275 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.55% (Cost $6,000,000) Oil & Gas Exploration & Production 0.55% Lasmo America Ltd., 8.15%, Ser A (S) A+ 60,000 6,735,000 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 18.89% (Cost $229,806,909) Joint Repurchase Agreement 3.68% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 9-30-05 due 10-3-05 (secured by U.S. Treasury Inflation Indexed Bond 3.375% due 4-15-32) 3.250 44,739 44,739,000 Shares Cash Equivalents 15.21% AIM Cash Investment Trust (T) 185,067,909 185,067,909 Total investments 100.00% Page 3 John Hancock Sovereign Investors Fund Footnotes to Schedule of Investments September 30, 2005 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2005. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $6,735,000 or 0.55% of the Fund's total investments as of September 30, 2005. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $935,582,578. Gross unrealized appreciation and depreciation of investments aggregated $286,686,078 and $5,607,335, respectively, resulting in net unrealized appreciation of $281,078,743. Footnotes to Schedule of Investments - Page 1 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2005 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 15.98% (Cost $19,875,408) Broadcasting & Cable TV 0.81% Comcast Cable Communications, Inc., Note 6.200 11-15-08 BBB+ 1,000 1,038,518 Consumer Finance 4.36% Ford Motor Credit Co., Note 6.625 06-16-08 BB+ 1,500 1,466,066 Household Finance Corp., Sr Note 6.500 01-24-06 A 2,015 2,028,785 Sr Note 6.400 06-17-08 A 1,000 1,043,115 Standard Credit Card Master Trust, Pass Thru Ctf Ser 1994-2 Class A 7.250 04-07-06 AAA 1,000 1,014,525 Electric Utilities 2.47% Kansas City Power & Light Co., Sr Note 6.500 11-15-11 BBB 1,000 1,080,338 Tucson Electric Power Co., 1st Collateral Trust Bond Ser B 7.500 08-01-08 BBB- 1,944 2,066,097 Electrical Components & Equipment 1.45% AMETEK, Inc., Sr Note 7.200 07-15-08 BBB 1,750 1,842,291 Foreign Government 0.67% Canada, Government of, Treasury Bill (Canada) (D) Zero 10-20-05 AAA 1,000 860,339 Gas Utilities 0.01% Kinder Morgan Energy Partners, L.P., Sr Bond 7.750 03-15-32 BBB+ 14 17,013 Health Care Services 1.61% Caremark Rx, Inc., Sr Note 7.375 10-01-06 AAA 2,000 2,047,026 Multi-Utilities & Unregulated Power 2.02% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB- 2,000 2,577,994 Other Diversified Financial Services 1.77% Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 1,000 1,187,840 Page 1 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2005 (unaudited) General Electric Capital Corp., Note Ser A 6.125 02-22-11 AAA 1,000 1,060,580 Paper Products 0.01% Norske Skogindustrier ASA Note (Norway) (S) 7.625 10-15-11 BBB- 7 7,591 Regional Banks 0.79% Greater Bay Bancorp, Sr Note Ser B 5.250 03-31-08 BBB- 1,000 1,005,538 Specialized Finance 0.01% Principal Life Global Funding I, Note (S) 6.250 02-15-12 AA 13 13,952 Issuer Shares Value Common stocks 64.44% (Cost $69,326,536) Aluminum 2.15% Novelis, Inc. (Canada) 127,550 2,734,672 Apparel Retail 0.52% Gap, Inc. (The) 38,200 665,826 Biotechnology 1.12% Amgen, Inc. (I) 17,850 1,422,109 Broadcasting & Cable TV 5.95% Liberty Global, Inc. (Class A) (I) 68,800 1,863,104 Liberty Global, Inc. (Class C) (I) 68,800 1,771,600 News Corp. (Class B) 239,470 3,951,255 Computer Hardware 0.72% Brocade Communications Systems, Inc. (I) 225,400 919,632 Diversified Banks 2.51% UBS AG (Switzerland) 37,400 3,197,700 Diversified Metals & Mining 2.65% Freeport-McMoRan Copper & Gold, Inc. (Class B) 69,375 3,370,931 Electric Utilities 2.65% Allegheny Energy, Inc. (I) 59,800 1,837,056 Reliant Resources, Inc. (I) 99,850 1,541,684 Electrical Components & Equipment 0.61% Samsung Electronics Co., Ltd., Global Depositary Receipt (South Korea) (S) 2,740 773,461 Page 2 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2005 (unaudited) Food Retail 1.01% Tesco Plc (United Kingdom) 235,305 1,288,381 Gas Utilities 1.93% Southern Union Co. (I) 95,470 2,460,262 Gold 2.50% Newmont Mining Corp. 67,370 3,177,843 Health Care Equipment 1.82% Boston Scientific Corp. (I) 38,000 888,060 Hospira, Inc. (I) 34,800 1,425,756 Industrial Conglomerates 0.46% 3M Co. 7,994 586,440 Industrial Machinery 0.26% Illinois Tool Works, Inc. 4,000 329,320 Insurance Brokers 2.89% Benfield Group Plc (United Kingdom) 270,000 1,487,902 Willis Group Holdings Ltd. (Bermuda) 58,500 2,196,675 Integrated Oil & Gas 2.24% Amerada Hess Corp. 950 130,625 Suncor Energy, Inc. (Canada) 44,970 2,722,034 Integrated Telecommunication Services 4.18% NTL, Inc. (I) 27,820 1,858,376 Telewest Global, Inc. (United Kingdom) (I) 150,800 3,460,860 Investment Banking & Brokerage 0.56% Morgan Stanley 13,250 714,705 Life & Health Insurance 1.12% Prudential Financial, Inc. 21,150 1,428,894 Multi-Utilities & Unregulated Power 4.06% British Energy Group Plc (United Kingdom) (I) 533,564 4,521,417 Constellation Energy Group 10,500 646,800 Oil & Gas Drilling 0.82% GlobalSantaFe Corp. (Cayman Islands) 23,000 1,049,260 Oil & Gas Exploration & Production 7.72% Canadian Natural Resources Ltd. (Canada) 71,000 3,208,490 CNX Gas Corp. (I) (S) 39,880 817,540 Rosetta Resources, Inc. (I) (S) 305,850 5,811,150 Page 3 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2005 (unaudited) Oil & Gas Refining, Marketing & Transportation 0.72% Williams Cos., Inc. (The) 36,800 921,840 Pharmaceuticals 4.14% Abbot Laboratories 30,300 1,284,720 Johnson & Johnson 6,260 396,133 Novartis AG, American Depositary Receipt (ADR) (Switzerland) 27,012 1,377,612 Shire Pharmaceutical Group Plc, ADR (United Kingdom) 59,926 2,216,663 Precious Metals & Minerals 2.39% Apex Silver Mines Ltd. (Cayman Islands) (I) 193,650 3,042,241 Reinsurance 0.28% Endurance Specialty Holdings Ltd. 10,550 359,860 Systems Software 3.18% Microsoft Corp. 146,905 3,779,866 Novell, Inc. (I) 36,250 270,063 Wireless Telecommunication Services 3.28% NII Holdings, Inc. (I) 6,300 532,035 Sprint Nextel Corp. 153,464 3,649,374 Credit Issuer, description rating (A) Shares Value Preferred stocks 2.64% (Cost $3,000,000) Oil & Gas Exploration & Production 2.64% Lasmo America Ltd., 8.15%, Ser A (S) A+ 30,000 3,367,500 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value U.S. government and agencies securities 10.73% (Cost $13,267,527) Government U.S. 5.62% United States Treasury, Bond (L) 6.000 02-15-26 AAA 1,000 1,179,375 Bond (L) 5.375 02-15-31 AAA 675 756,211 Note (L) 6.000 08-15-09 AAA 750 797,608 Note (L) 4.000 03-15-10 AAA 2,000 1,982,188 Note (L) 3.875 07-15-10 AAA 1,000 984,805 Note (L) 3.375 09-15-09 AAA 1,500 1,455,117 Page 4 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2005 (unaudited) Government U.S. Agency 5.11% Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 08-01-08 AAA 52 53,631 15 Yr Pass Thru Ctf 7.000 07-01-11 AAA 114 119,325 15 Yr Pass Thru Ctf 6.500 08-01-16 AAA 41 42,562 15 Yr Pass Thru Ctf 4.500 12-01-17 AAA 704 691,031 30 Yr Pass Thru Ctf 8.000 01-01-31 AAA 20 21,663 30 Yr Pass Thru Ctf 7.500 04-01-31 AAA 25 26,754 30 Yr Pass Thru Ctf 7.000 06-01-31 AAA 17 18,580 30 Yr Pass Thru Ctf 7.000 06-01-32 AAA 15 16,499 Note (L) 6.000 05-15-11 AAA 1,500 1,604,746 Financing Corp., Bond Ser E 9.650 11-02-18 AAA 1,790 2,614,112 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 9.000 04-15-21 AAA 4 4,673 30 Yr Pass Thru Ctf 6.500 04-15-29 AAA 370 385,817 New Valley Generation II, Pass Thru Ctf Ser 2001 5.572 05-01-20 AAA 883 904,007 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 6.21% (Cost $7,915,000) Joint Repurchase Agreement 6.21% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 9-30-05 due 10-3-05 (secured by U.S. Treasury Inflation Indexed Bond 3.875% due 4-15-32) 3.250 7,915 7,915,000 Total investments 100.00% Page 5 John Hancock Balanced Fund Footnotes to Schedule of Investments September 30, 2005 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2005. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $10,791,194 or 8.47% of the Fund's total investments as of September 30, 2005. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated, unless indicated otherwise. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $113,384,471. Gross unrealized appreciation and depreciation of investments aggregated $15,865,747 and $1,861,179, respectively, resulting in net unrealized appreciation of $14,004,568. Footnotes to Schedule of Investments - Page 1 John Hancock Large Cap Equity Fund Securities owned by the Fund on September 30, 2005 (unaudited) Issuer Shares Value Common stocks 81.31% (Cost $392,467,773) Aerospace & Defense 0.06% Boeing Co. (The) 5,150 349,942 Agricultural Products 0.70% Corn Products International, Inc. 205,700 4,148,969 Aluminum 3.89% Novelis, Inc. (Canada) 1,071,660 22,976,390 Biotechnology 0.74% Amgen, Inc. (I) 54,550 4,345,998 Brewers 0.04% Anheuser-Busch Cos., Inc. 5,250 225,960 Broadcasting & Cable TV 7.79% DIRECTV Group, Inc. (The) (I)(L) 547,162 8,196,487 Liberty Global, Inc. (Class A) (I) 450,100 12,188,708 Liberty Global, Inc. (Class C) (I) 450,100 11,590,075 News Corp. (Class B) (L) 845,046 13,943,259 Time Warner, Inc. (I) 2,500 45,275 Diversified Financial Services 1.39% UBS AG (Switzerland) 96,050 8,212,275 Diversified Metals & Mining 5.56% Agnico-Eagle Mines Ltd. (Canada) (L) 1,315,300 19,479,593 Freeport-McMoRan Copper & Gold, Inc. (Class B) (L) 274,500 13,337,955 Electric Utilities 2.66% Allegheny Energy, Inc. (I)(L) 213,350 6,554,112 Reliant Resources, Inc. (I) 593,550 9,164,412 Electrical Components & Equipment 0.63% Samsung Electronics Co., Ltd., Global Depositary Receipt (GDR) (South Korea) (S) 13,240 3,737,456 Food Retail 0.90% Tesco Plc (United Kingdom) 967,040 5,294,898 Gas Utilities 1.11% Southern Union Co. (I) 253,680 6,537,334 Page 1 John Hancock Large Cap Equity Fund Securities owned by the Fund on September 30, 2005 (unaudited) Gold 5.54% Newmont Mining Corp. (L) 634,100 29,910,497 Placer Dome, Inc. (Canada) (L) 164,050 2,813,458 Health Care Equipment 1.47% Boston Scientific Corp. (I) 72,750 1,700,167 Hospira, Inc. (I) 170,000 6,964,900 Health Care Services 0.03% Caremark Rx, Inc. (I) 2,930 146,295 Home Improvement Retail 0.03% Home Depot, Inc. (The) 4,200 160,188 Household Products 0.02% Procter & Gamble Co. (The) 2,220 132,001 Hypermarkets & Super Centers 0.04% Wal-Mart Stores, Inc. 5,500 241,010 Insurance Brokers 4.03% Benfield Group Plc (Bermuda) 2,082,214 11,474,557 Willis Group Holdings Ltd. (Bermuda) 328,550 12,337,053 Integrated Oil & Gas 3.44% Amerada Hess Corp. 2,750 378,125 Chevron Corp. 4,400 284,812 ConocoPhillips 4,800 335,568 Petro-Canada (Canada) 19,800 828,220 Suncor Energy, Inc. (Canada) 305,150 18,470,730 Integrated Telecommunication Services 0.65% NTL, Inc. (I) 57,250 3,824,300 Life & Health Insurance 1.59% Prudential Financial, Inc. 138,900 9,384,084 Managed Health Care 0.30% Aetna, Inc. 20,650 1,778,791 Metal & Glass Containers 0.93% Crown Holdings, Inc. (I) 343,200 5,470,608 Multi-Utilities & Unregulated Power 6.23% British Energy Group Plc (United Kingdom) (I) 4,019,486 34,061,090 Constellation Energy Group 43,650 2,688,840 Page 2 John Hancock Large Cap Equity Fund Securities owned by the Fund on September 30, 2005 (unaudited) Oil & Gas Drilling 1.94% GlobalSantaFe Corp. (Cayman Islands) 246,050 11,224,801 Rowan Cos., Inc. (I) 6,650 236,009 Oil &Gas Exploration & Production 9.58% Canadian Natural Resources Ltd. (Canada) 475,600 21,492,364 CNX Gas Corp. (I)(S) 245,095 5,024,447 EnCana Corp. (Canada) 12,200 711,382 EOG Resources, Inc. 27,250 2,041,025 Rosetta Resources, Inc. (I) 1,427,845 27,129,055 Talisman Energy, Inc. (Canada) 2,900 141,636 Oil & Gas Refining, Marketing & Transportation 3.91% Williams Cos., Inc. (The) 922,300 23,103,615 Pharmaceuticals 2.35% Novartis AG, American Depositary Receipt (ADR) (Switzerland) 88,970 4,537,470 Pfizer, Inc. 5,000 124,850 Shire Pharmaceutical Group Plc, (ADR) (United Kingdom) 248,358 9,186,762 Precious Metals & Minerals 2.71% Apex Silver Mines Ltd. (Cayman Islands) (I)(L) 1,018,300 15,997,493 Restaurants 1.35% McDonald's Corp. 238,550 7,989,040 Soft Drinks 0.03% PepsiCo, Inc. 3,190 180,905 Systems Software 1.90% Microsoft Corp. 436,100 11,220,853 Telecommunication Services 3.69% Telewest Global, Inc. (I) 950,000 21,802,500 Wireless Telecommunication Services 4.08% Sprint Nextel Corp. 1,012,092 24,067,548 Exercise Expiration Number of Issuer price ($) date contracts Value Options 0.79% (Cost $7,684,741) Options Purchased 0.79% Analog Devices, Inc. 40.00 01-23-06 1,417 510,120 Applied Materials, Inc. 17.50 01-23-06 2,400 312,000 Capital One Financial Corp. 70.00 01-23-06 1,620 187,920 Dell, Inc. 32.50 02-20-06 4,000 500,000 Dow Chemical Co. (The) 45.00 03-20-06 965 424,600 Fannie Mae 50.00 01-23-06 1,250 775,000 Page 3 John Hancock Large Cap Equity Fund Securities owned by the Fund on September 30, 2005 (unaudited) Ford Motor Co. 12.50 01-23-06 681 180,465 Google, Inc. 320.00 03-20-06 50 133,500 Intel Corp. 20.00 01-23-06 5,800 58,000 Intel Corp. 22.50 01-23-06 2,200 99,000 Intel Corp. 25.00 01-23-06 3,000 420,000 MBIA, Inc. 50.00 01-23-06 185 19,425 Research in Motion Ltd. 60.00 03-20-06 760 258,400 S&P 500 Index 1,150.00 12-19-05 247 180,310 Texas Instruments, Inc. 22.50 01-23-06 2,460 12,300 Toll Brothers, Inc. 50.00 03-20-06 515 391,400 Wells Fargo & Co. 60.00 01-23-06 701 199,785 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 17.90% (Cost $105,629,192) Joint Repurchase Agreement 7.55% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 9-30-05, due 10-3-05 (Secured by U.S. Treasury Inflation Indexed Bond 3.375%, due 4-15-32) 3.250 44,535 44,535,000 Shares Cash Equivalents 10.35% AIM Cash Investment Trust (T) 61,094,192 61,094,192 Total investments 100.00% Page 4 John Hancock Large Cap Equity Fund Footnotes to Schedule of Investments September 30, 2005 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2005. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $8,761,903 or 1.48% of the Fund's total investments as of September 30, 2005. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $505,781,706. Gross unrealized appreciation and depreciation of investments aggregated $94,685,667 and $10,249,809, respectively, resulting in net unrealized appreciation of $84,435,858. Footnotes to Schedule of Investments - Page 1 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on September 30, 2005 (unaudited) Issuer Shares Value Common stocks 87.17% (Cost $3,127,541) Aluminum 3.92% Novelis, Inc. (Canada) 7,020 150,509 Apparel Retail 2.60% DSW, Inc. (Class A) (I)(L) 4,700 99,640 Computer Hardware 2.80% Brocade Communications Systems, Inc. (I) 26,350 107,508 Construction & Farm Machinery & Heavy Trucks 0.79% AGCO Corp. (I) 1,670 30,394 Diversified Commercial Services 2.77% Sotheby's Holdings, Inc. (Class A) (I) 6,350 106,172 Diversified Metals & Mining 5.83% Agnico-Eagle Mines Ltd. (Canada) 11,600 171,796 Massey Energy Co. 1,010 51,581 Environmental Services 6.02% Clean Harbors, Inc. (I)(L) 6,800 230,860 Food Retail 3.96% Diamond Foods, Inc. (I)(L) 8,890 152,019 Gas Utilities 3.55% Southern Union Co. (I) 5,281 136,091 Health Care Facilities 2.11% Kindred Healthcare, Inc. (I) 2,710 80,758 Home Furnishings 2.69% Hunter Douglas N.V. (Netherlands) 2,160 103,179 Insurance Brokers 3.45% Benfield Group Plc (United Kingdom) 23,991 132,208 Internet Software & Services 5.06% ActivCard Corp. (I) 22,060 95,520 deltathree, Inc. (I)(L) 33,400 98,530 Page 1 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on September 30, 2005 (unaudited) Investment Banking & Brokerage 1.72% Aether Holdings, Inc. (I) 19,300 66,006 Oil & Gas Exploration & Production 6.56% Blackrock Ventures, Inc. (Canada) (I) 6,700 59,749 CNX Gas Corp. (I) 1,610 33,005 Equator Exploration Ltd. (British Virgin Islands) (I) 11,500 49,438 Rosetta Resources, Inc. (I) 5,760 109,440 Precious Metals & Minerals 2.59% Apex Silver Mines Ltd. (Cayman Islands) (I) 6,330 99,444 Publishing 1.56% Hollinger International, Inc. 6,100 59,780 Regional Banks 2.06% United Financial Bancorp, Inc. (I) 7,120 79,103 Reinsurance 4.58% Endurance Specialty Holdings Ltd. (Bermuda) 2,100 71,631 IPC Holdings Ltd. (Bermuda) 1,340 43,751 Platinum Underwriters Holdings Ltd. (Bermuda) 2,020 60,378 Systems Software 8.18% Aspen Technology, Inc. (I) 28,190 176,187 Peregrine Systems, Inc. (I) 5,440 137,360 Telecommunication Services 6.78% Arris Group, Inc. (I) 11,450 135,797 RCN Corp. (I) 5,845 124,031 Wireless Telecommunication Services 7.59% Leap Wireless International, Inc. (I) 4,745 167,024 USA Mobility, Inc. (I) 4,600 124,108 Short-term investments 12.83% (Cost $492,228) Cash Equivalents 12.83% AIM Cash Investment Trust (T) 492,228 492,228 Total investments 100.00% Page 2 John Hancock Small Cap Intrinsic Value Fund Footnotes to Schedule of Investments September 30, 2005 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2005. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $3,619,769. Gross unrealized appreciation and depreciation of investments aggregated $394,013 and $178,557, respectively, resulting in net unrealized appreciation of $215,456. Footnotes to Schedule of Investments - Page 1 John Hancock Large Cap Intrinsic Value Fund Securities owned by the Fund on September 30, 2005 (unaudited) Issuer Shares Value Common stocks 97.79% (Cost $2,940,732) Agricultural Products 0.79% Corn Products International, Inc. 1,350 27,229 Aluminum 4.35% Novelis, Inc. (Canada) 6,960 149,222 Brewers 2.03% Anheuser-Busch Cos., Inc. 1,620 69,725 Broadcasting & Cable TV 11.20% DIRECTV Group, Inc. (The) (I) 3,150 47,187 Liberty Global, Inc. (Class A) (I) 3,600 97,488 Liberty Global, Inc. (Class C) (I) 3,600 92,700 News Corp. (Class B) 8,900 146,850 Computer Hardware 0.98% Brocade Communications Systems, Inc. (I) 8,200 33,456 Diversified Metals & Mining 7.85% Agnico-Eagle Mines Ltd. (Canada) 10,300 152,543 Freeport-McMoRan Copper & Gold, Inc. (Class B) 2,400 116,616 Electric Utilities 2.93% Korea Electric Power Corp., American Depositary Receipt (ADR) (South Korea) 5,668 100,380 Electrical Components & Equipment 2.63% Samsung Electronics Co., Ltd., Global Depositary Receipt (GDR) (South Korea) (S) 320 90,331 Fire, Marine & Casualty Insurance 3.58% Berkshire Hathaway, Inc. (Class B) (I) 45 122,895 Food Retail 2.56% Tesco Plc (United Kingdom) 16,013 87,677 Gold 8.82% Newmont Mining Corp. 4,580 216,039 Placer Dome, Inc. (Canada) 5,050 86,608 Page 1 John Hancock Large Cap Intrinsic Value Fund Securities owned by the Fund on September 30, 2005 (unaudited) Health Care Equipment 1.87% Boston Scientific Corp. (I) 250 5,843 Hospira, Inc. (I) 1,425 58,382 Insurance Brokers 2.52% Willis Group Holdings Ltd. (Bermuda) 2,300 86,365 Integrated Oil & Gas 3.65% Amerada Hess Corp. 250 34,375 Suncor Energy, Inc. (Canada) 1,500 90,795 Integrated Telecommunication Services 7.53% NTL, Inc. (I) 800 53,440 Sprint Nextel Corp. 3,328 79,140 Telewest Global, Inc. (United Kingdom) (I) 5,480 125,766 Life & Health Insurance 1.63% Prudential Financial, Inc. 830 56,075 Metal & Glass Containers 1.05% Crown Holdings, Inc. (I) 2,250 35,865 Multi-Utilities & Unregulated Powers 5.26% British Energy Group Plc, (ADR) (United Kingdom) (I) 21,290 180,411 Oil & Gas Drilling 4.04% GlobalSantaFe Corp. (Cayman Islands) 1,600 72,992 OPTI Canada, Inc. (Canada) (I) 1,930 65,686 Oil & Gas Exploration & Production 5.72% Canadian Natural Resources Ltd. (Canada) 3,250 146,867 CNX Gas Corp. (I)(S) 2,415 49,507 Oil & Gas Refining, Marketing & Transportation 5.11% Williams Cos., Inc. (The) 7,000 175,350 Pharmaceuticals 3.23% Abbot Laboratories 1,350 57,240 Shire Pharmaceutical Group Plc, (ADR) (United Kingdom) 1,449 53,599 Systems Software 2.70% Microsoft Corp. 3,600 92,628 Tobacco 3.16% British American Tobacco Plc (United Kingdom) 5,150 108,510 Wireless Telecommunication Services 2.60% Leap Wireless International, Inc. (I) 2,530 89,056 Page 2 John Hancock Large Cap Intrinsic Value Fund Securities owned by the Fund on September 30, 2005 (unaudited) Exercise Expiration Number of Issuer price ($) date Contracts Value Options 0.03% (Cost $901) Options Purchased 0.03% Wells Fargo & Co. 60.00 01-23-06 2 1,140 Units 2.18% (Cost $65,736) Oil & Gas Exploration & Production 2.18% Enerplus Resources Fund (Canada) 1,580 74,753 Total investments 100.00% Page 3 John Hancock Large Cap Intrinsic Value Fund Footnotes to Schedule of Investments September 30, 2005 (unaudited) (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $139,838 or 4.08% of the Fund's total investments as of September 30, 2005. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $3,007,369. Gross unrealized appreciation and depreciation of investments aggregated $461,164 and $37,802, respectively, resulting in net unrealized appreciation of $423,362. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 28, 2005 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 28, 2005 By: /s/ John G. Vrysen John G. Vrysen Executive Vice
